Exhibit 10.2

 

AMENDMENT NO. 3 TO CREDIT AGREEMENT AND CONSENT TO AMENDMENT AND RESTATEMENT OF
INTERCREDITOR AGREEMENT

 

AMENDMENT NO. 3 TO CREDIT AGREEMENT AND CONSENT TO AMENDMENT AND RESTATEMENT OF
INTERCREDITOR AGREEMENT (this “Amendment”), dated as of July 20, 2011, is made
by and among AVENTINE RENEWABLE ENERGY HOLDINGS, INC., a Delaware corporation
(the “Borrower”), the banks, financial institutions and other institutional
lenders parties to the Credit Agreement referred to below (collectively, the
“Lenders”) and CITIBANK, N.A., as administrative agent (in such capacity, the
“Administrative Agent”) for the Lenders and as collateral agent (in such
capacity the “Collateral Agent”) for the Lenders.

 

PRELIMINARY STATEMENTS:

 

1.                                       The Borrower, the Administrative Agent,
the Collateral Agent, the Lenders and certain other Persons in their capacity as
Joint Lead Arrangers, Joint Book-Runners and/or as Co-Syndication Agents are
parties to that certain Senior Secured Term Loan Credit Agreement, dated as of
December 22, 2010 (as amended by that certain Letter Extension, Amendment and
Waiver, dated as of March 22, 2010, that certain Incremental Amendment, dated as
of April 7, 2011, and as otherwise amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”).  Capitalized terms not otherwise
defined in this Amendment have the same meanings as specified in the Credit
Agreement.

 

2.                                       The Borrower, certain Subsidiaries of
the Borrower, PNC Bank, National Association, as ABL Collateral Agent (as
defined in the Original Intercreditor Agreement) and the Collateral Agent are
parties to that certain Intercreditor Agreement, dated as of December 22, 2010
(the “Original Intercreditor Agreement”).

 

3.                                       In connection with the refinancing and
amendment and restatement of the Existing ABL Facility, the Borrower and the
Required Lenders have agreed to (a) amend the Credit Agreement as hereinafter
set forth and (b) amend and restate the Original Intercreditor Agreement in full
in the form attached hereto as Exhibit A.

 

In consideration of the premises and the mutual covenants contained herein, the
parties hereby agree as follows:

 

SECTION 1.                                Amendments to the Credit Agreement. 
The Credit Agreement is, effective as of the date hereof and subject to the
satisfaction of the conditions precedent set forth in Section 3, hereby amended
as follows:

 

(a)                                  A new definition of “ABL Cap” is inserted
in Section 1.01 of the Credit Agreement in appropriate alphabetic order to read
as follows:

 

““ABL Cap” means $58,000,000.”

 

--------------------------------------------------------------------------------


 

(b)                                 A new definition of “ABL Obligations” is
inserted in Section 1.01 of the Credit Agreement in appropriate alphabetic order
to read as follows:

 

““ABL Obligations” has the meaning specified in Section 7.02(a)(ii)(A).”

 

(c)                                  A new definition of “Aggregate Principal
Amount” is inserted in Section 1.01 of the Credit Agreement in appropriate
alphabetic order to read as follows:

 

““Aggregate Principal Amount” has the meaning specified for such term in the
Intercreditor Agreement.”

 

(d)                                 Clause (i) of the definition of “Asset Sale”
in Section 1.01 of the Credit Agreement is amended and restated in its entirety
to read as follows:

 

“(i) sales or other dispositions of accounts, inventory, products, services,
receivables and other Consolidated Current Assets in the ordinary course of
business.”

 

(e)                                  A new definition of “Bank Product
Agreement” is inserted in Section 1.01 of the Credit Agreement in appropriate
alphabetic order, to read as follows:

 

““Bank Product Agreement” shall have the meaning assigned to such term in the
Existing ABL Facility as in effect on the Third Amendment Effective Date (after
giving effect to any amendments to this Agreement that become effective as of
such date).”

 

(f)                                    The definition of “Consolidated Interest
Expense” in Section 1.01 of the Credit Agreement is amended by inserting in the
8th line immediately following the words “imputed interest with respect to
Attributable Debt;” the following:

 

“all costs associated with Bank Product Agreements (including Hedging Agreements
that constitute Bank Product Agreements and including imputed costs in respect
thereof);”

 

(g)                                 The definition of “Existing ABL Facility” in
Section 1.01 of the Credit Agreement is amended and restated in its entirety to
read as follows:

 

‘Existing ABL Facility’ means that certain Revolving Credit and Security
Agreement, dated as of March 15, 2010, among the Borrower, Aventine Renewable
Energy — Aurora West, LLC, Aventine Renewable Energy, Inc., Aventine Renewable
Energy — Mt. Vernon, LLC, Aventine Power, LLC, Aventine Renewable Energy —
Canton, LLC, and Nebraska Energy, L.L.C., as borrowers, and PNC Bank, National
Association, as lender and agent as amended by that certain First Amendment to
Revolving Credit and Security Agreement dated August 6, 2010, that certain
Second Amendment to Revolving Credit and Security Agreement dated as of December
22, 2010 and that certain Third Amendment to Revolving Credit and Security
Agreement dated as of February 28, 2011, as refinanced by that certain Amended
and Restated Credit

 

2

--------------------------------------------------------------------------------


 

Agreement, dated as of July 20, 2011, by and among the Borrower, Aventine
Renewable Energy — Aurora West, LLC, Aventine Renewable Energy, Inc., Aventine
Renewable Energy — Mt. Vernon, LLC, Aventine Power, LLC, Aventine Renewable
Energy — Canton, LLC and Nebraska Energy, L.L.C., as borrowers, and Wells Fargo
Capital Finance, LLC, as agent, and the lenders parties thereto.”

 

(h)                                 The definition of “Hedge Termination Value”
in Section 1.01 of the Credit Agreement is amended and restated in its entirety
to read as follows:

 

““Hedge Termination Value” means, as of any date of determination, in respect of
any one or more Hedging Agreements, after taking into account the effect of any
legally enforceable netting agreement relating to such agreements, (a) for any
date on or after the date such Hedging Agreements have been closed out and
termination value(s) determined in accordance therewith, the sum of (i) the
aggregate outstanding amount of ordinary course settlement payments then due and
payable by the Loan Parties under such Hedging Agreement plus (ii) the
termination amount then due and payable by the Loan Parties under such Hedging
Agreement as determined in accordance with its terms and (b) for any date prior
to the date referenced in clause (a), the sum of (i) the aggregate outstanding
amount of ordinary course settlement payments then due and payable by the Loan
Parties under such Hedging Agreement plus (ii) the amount(s) determined as the
mark-to-market value(s) for such Hedging Agreements, as determined based upon
one or more mid-market or other readily available quotations provided by any
recognized dealer in such Hedging Agreements or otherwise determined in
accordance with the terms of such Hedging Agreement.”

 

(i)                                     Clause (d) of the definition of
“Permitted Investments” in Section 1.01 of the Credit Agreement is amended and
restated in its entirety to read as follows:

 

“(d)                           Hedging Agreements (including Interest Rate
Agreements) to the extent permitted to be entered into pursuant to Sections 7.02
and 7.15;”

 

(j)                                     Clause (a) of the definition of
“Permitted Liens” in Section 1.01 of the Credit Agreement is amended and
restated in its entirety to read as follows:

 

“(a)                            Liens created for the benefit of (or to secure)
the Obligations of the Borrower and the Subsidiary Guarantors outstanding under
this Agreement and the other Loan Documents from time to time (including,
without limitation under any Secured Cash Management Agreement or Secured Hedge
Agreement); provided that the Aggregate Principal Amount for all Secured Hedging
Agreements shall not at any time exceed the amount permitted to be outstanding
pursuant to Section 7.02(a)(ii);”

 

3

--------------------------------------------------------------------------------


 

(k)                                  Clause (b) of the definition of “Permitted
Liens” in Section 1.01 of the Credit Agreement is amended and restated in its
entirety to read as follows:

 

“(b)                           (i) with respect to ABL Primary Collateral, ABL
First Priority Liens and (ii) with respect to any other Collateral, ABL Second
Priority Liens, in each case for so long as such Liens are subject at all times
to the Intercreditor Agreement; provided that the Aggregate Principal Amount of
such Indebtedness secured by such Liens shall not exceed the ABL Cap (unless the
ABL Cap is exceeded solely as a result of an increase in the Hedge Termination
Value of a Hedging Agreement that is a Bank Product Agreement after the date
such Hedging Agreement (or a particular transaction under such Hedging
Agreement) becomes effective);”

 

(l)                                     Clause (x) of the definition of
“Permitted Liens” in Section 1.01 of the Credit Agreement is amended and
restated in its entirety to read as follows:

 

“(x)                             [INTENTIONALLY OMITTED];”

 

(m)                               A new definition of “Third Amendment Effective
Date” is inserted in Section 1.01 of the Credit Agreement in appropriate
alphabetic order, to read as follows:

 

““Third Amendment Effective Date” means the date the Third Amendment to this
Agreement becomes effective.”

 

(n)                                 Section 2.03(b)(ii) of the Credit Agreement
is amended by inserting a new sentence at the end of such Section:

 

“For the avoidance of doubt, to the extent any Net Cash Proceeds constitute ABL
Primary Collateral, such Term Loans shall not be required to be prepaid to the
extent such Net Cash Proceeds are applied to the repayment of the ABL
Obligations (other than Excess ABL Obligations (as defined in the Intercreditor
Agreement)) and until the ABL Obligations (other than Excess ABL Obligations)
are paid in full (in accordance with Section 1.4 of the Existing ABL Credit
Facility (excluding clause (f) thereof) as in effect on the Third Amendment
Effective Date (after giving effect to any amendments to this Agreement that
become effective as of such date)), provided that nothing in this clause (ii)
shall require a permanent reduction of revolving commitments under the ABL
Credit Facility).”

 

(o)                                 The first paragraph of Section 7.02(a) of
the Credit Agreement is amended by deleting the reference to “$0.60 per gallon”
in the tenth line of such section and replacing such reference with the phrase
“$0.62 per gallon”.

 

(p)                                 Section 7.02(a)(ii) of the Credit Agreement
is amended and restated in its entirety to read as follows:

 

“(ii)                            (A) Obligations arising in connection with the
Credit Facilities (but excluding Obligations owed under this Agreement) and Bank
Product

 

4

--------------------------------------------------------------------------------


 

Agreements (collectively, the “ABL Obligations”); provided that (x) the
Aggregate Principal Amount of the ABL Obligations at any one time outstanding
under this clause (ii) shall not exceed a maximum of the greater of (1)
$58,000,000 and (2) the dollar equivalent of the number equal to 10% of the
total nameplate gallons of capacity per annum capable of being produced by the
Borrower and its Subsidiaries on a pro forma basis; and provided further that
any Bank Product Agreement entered into that constitutes a Hedging Agreement
shall otherwise be permitted pursuant to Section 7.15, and (B) Obligations of
the Loan Parties under the Loan Documents; provided that (1) any Secured Hedge
Agreement shall otherwise be permitted pursuant to Section 7.15; (2) the
Aggregate Principal Amount of any such Obligations arising under any Secured
Hedge Agreement (other than any Secured Hedge Agreement entered into solely for
the purpose of hedging interest rate exposure in respect of the Term Loans)
entitled to the benefit of the Liens under the Collateral Documents shall not
exceed $10,000,000 at any time and (3) after giving effect to any Indebtedness
incurred under any Secured Hedge Agreement, the ratio of Consolidated
Indebtedness to total nameplate gallons of capacity per annum capable of being
produced by the Borrower and its Subsidiaries on a pro forma basis, would be
less than or equal to $0.62 per gallon per annum;”

 

(q)                                 Section 7.02(a)(x) of the Credit Agreement
is amended and restated in its entirety to read as follows:

 

“(x)                             (A) Indebtedness comprised of secured
Obligations in respect of Hedging Agreements to the extent permitted to be
entered into pursuant to the last proviso in Section 7.02(a)(ii) and (B)
Indebtedness comprised of unsecured Obligations in respect of Hedging Agreements
to the extent permitted to be entered into pursuant to Section 7.15;”

 

(r)                                    Section 7.08(a) of the Credit Agreement
is amended and restated in its entirety to read as follows:

 

“(a)                            Minimum Liquidity.  Permit Liquidity to be less
than (a) $15,000,000 on the Closing Date and thereafter through the fiscal year
ending December 31, 2011, (b) $15,000,000 during the fiscal year ending December
31, 2012 and (c) $25,000,000 during the fiscal year ending December 31, 2013 and
thereafter, in each case for a period of fifteen (15) or more consecutive days
during any fiscal year.”

 

(s)                                  Section 7.15 of the Credit Agreement is
amended and restated in its entirety to read as follows:

 

“SECTION 7.15 Hedging Agreements.  Enter into any Hedging Agreements other than
for non-speculative purposes in the ordinary course of business, directly or
indirectly, to hedge commodity prices (including both inputs and outputs),
currency or interest rate risks and other business risks, in each case, solely
to the extent permitted under Sections 7.01 (to the extent such Hedging

 

5

--------------------------------------------------------------------------------


 

Agreement is secured) and 7.02 and reasonably related to the Borrower’s and its
Subsidiaries’ projected activities and consistent with prudent industry
practices.”

 

(t)                                    Section 7.16 of the Credit Agreement is
amended by replacing the words “without the prior written consent of the
Required Lender” with the following:

 

“without the prior written consent of the Required Lenders, (x) amend, modify,
or change any of the terms or provisions of the Existing ABL Facility or any
“Loan Document” (as defined therein) in any manner that is not permitted by the
terms of the Intercreditor Agreement or (y)”.

 

(u)                                 Priority Fourth set forth in Section 8.03 of
the Credit Agreement is amended and restated in its entirety to read as follows:

 

“Fourth, to the payment of that portion of the Obligations constituting unpaid
principal amount of the Loans, Indebtedness under any Secured Hedging Agreement
and Indebtedness under any Secured Cash Management Agreement, ratably among the
Lenders, the Hedge Banks and the Cash Management Banks in proportion to the
respective amounts described in this clause Fourth held by them; and”

 

SECTION 2.                                Consents To Amendments Of Other
Documents And Notice.

 

(a)                                  Subject to the satisfaction of the
conditions precedent set forth in Section 3, each of the undersigned Lenders
hereby consents to the amendment and restatement of the Original Intercreditor
Agreement in the form attached hereto as Exhibit A and hereby directs the
Collateral Agent to execute and deliver such amended and restated Intercreditor
Agreement (such amendment and restatement being the “Amended and Restated
Intercreditor Agreement”); and

 

(b)                                 The Borrower hereby notifies each of the
Administrative Agent, the Collateral Agent and the Lenders of its intent to
refinance the Existing ABL Facility (the “ABL Refinancing”), which refinancing
is contemplated to be effective simultaneous with the effectiveness of this
Amendment and the Amended and Restated Intercreditor Agreement.  In connection
with the ABL Refinancing, the Lenders acknowledge and consent to the cash
collateralization of the letters of credit set forth on Schedule 1 attached
hereto.

 

SECTION 3.                                Conditions to Effectiveness.  This
Amendment shall become effective on and as of the Business Day on which the
following conditions shall have been satisfied:

 

(a)                                  The Administrative Agent (or its counsel)
shall have received counterparts of (i) this Amendment executed by the Borrower
and the Required Lenders and (ii) the consent attached hereto executed by each
Subsidiary Guarantor.

 

(b)                                 The Administrative Agent and the Collateral
Agent shall have received a fully executed copy of the Amended and Restated
Intercreditor Agreement.

 

6

--------------------------------------------------------------------------------


 

(c)                                  The Administrative Agent shall have
received a certificate of a Responsible Officer of the Borrower certifying as
follows:

 

(i)                                     that attached thereto is a true and
correct copy of the amended and restated credit agreement and each other loan
document entered into in connection with the ABL Refinancing; and

 

(ii)                                  that both before and after giving effect
to this Amendment and the other matters contemplated hereby, including the ABL
Refinancing, (A) the representations and warranties of the Borrower and the
Subsidiary Guarantors contained in Article V of the Credit Agreement as amended
hereby and the other Loan Documents are true and correct in all material
respects on and as of the Effective Date, (except to the extent such
representations and warranties specifically refer to an earlier date, in which
case such representations and warranties are true and correct as of such earlier
date) and (B) no Default or Event of Default exists.

 

(d)                                 The Administrative Agent and the Collateral
Agent shall have received all amounts due and payable pursuant to the Loan
Documents, including, to the extent invoiced, reimbursement or payment of such
portion of the reasonable out-of-pocket expenses (including reasonable fees,
charges and disbursements of Shearman & Sterling LLP) as is required to be
reimbursed or paid by the Loan Parties hereunder or under any Loan Document.

 

SECTION 4.                                Reference to and Effect on the Credit
Agreement and Intercreditor Agreement; Confirmation of Guarantors.

 

(a)                                  On and after the effectiveness of this
Amendment, each reference in the Credit Agreement to “this Agreement”,
“hereunder”, “hereof” or words of like import referring to the Credit Agreement,
shall mean and be a reference to the Credit Agreement, as amended by, and after
giving effect to, this Amendment.

 

(b)                                 On and after the effectiveness of this
Amendment, each reference in each of the Loan Documents (including the
Subsidiary Guaranty and the Collateral Documents) to the “Intercreditor
Agreement”,  “thereunder”, “thereof” or words of like import referring to the
Intercreditor Agreement shall mean and be a reference to the Amended and
Restated Intercreditor Agreement.

 

(c)                                  Each Loan Document, after giving effect to
this Amendment, is and shall continue to be in full force and effect and is
hereby in all respects ratified and confirmed, except that, on and after the
effectiveness of this Amendment, each reference in each of the Loan Documents
(including the Subsidiary Guaranty and the other Collateral Documents) to the
“Credit Agreement”, “thereunder”, “thereof” or words of like import referring to
the Credit Agreement shall mean and be a reference to the Credit Agreement, as
amended by, and after giving effect to, this Amendment.  Without limiting the
generality of the foregoing, the Collateral Documents and all of the Collateral
described therein do and shall continue to secure the payment of all Obligations
of the Loan Parties under the Loan Documents, as amended by,

 

7

--------------------------------------------------------------------------------


 

and after giving effect to, this Amendment and the Amended and Restated
Intercreditor Agreement, in each case subject to the terms thereof.

 

(d)                                 The Borrower hereby (i) ratifies and
reaffirms all of its payment and performance obligations, contingent or
otherwise, under each of the Loan Documents to which it is a party and (ii)
ratifies and reaffirms each grant of a lien on, or security interest in, its
property made pursuant to the Loan Documents (including, without limitation, the
grant of security made by the Borrower pursuant to the Security Agreement) and
confirms that such liens and security interests continue to secure the
Obligations under the Loan Documents each case subject to the terms thereof.

 

(e)                                  The execution, delivery and effectiveness
of this Amendment and the Amended and Restated Intercreditor Agreement shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of any Lender or any Agent under any of the Loan Documents, or
constitute a waiver of any other provision of any of the Loan Documents.

 

SECTION 5.                                Costs, Expenses.  The Borrower agrees
to pay on demand all reasonable out of pocket costs and expenses of the
Administrative Agent in connection with the preparation, execution and delivery
of this Amendment and the Amended and Restated Intercreditor Agreement and the
other instruments and documents to be delivered hereunder (including, without
limitation, the reasonable fees and expenses of counsel for the Administrative
Agent).

 

SECTION 6.                                Execution in Counterparts.  This
Amendment may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together shall constitute but one and
the same agreement.  Delivery of an executed counterpart of a signature page to
this Amendment by telecopier (or other electronic transmission) shall be
effective as delivery of a manually executed counterpart of this Amendment.

 

SECTION 7.                                WAIVER OF JURY TRIAL.  EACH PARTY
HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AMENDMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AMENDMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 7.

 

SECTION 8.                                Governing Law.  THIS AMENDMENT SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK.

 

8

--------------------------------------------------------------------------------


 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

 

AVENTINE RENEWABLE ENERGY HOLDINGS, INC.

 

 

 

 

 

 

 

By:

/s/ Calvin Stewart

 

 

Name:

Calvin Stewart

 

 

Title:

Chief Accounting and Compliance

 

 

 

Officer

 

[SIGNATURE PAGE]

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A.,

 

as Administrative Agent and Collateral Agent

 

 

 

 

 

 

 

By:

/s/ Timothy P. Dilworth

 

 

Name:

Timothy P. Dilworth

 

 

Title:

Vice President

 

[SIGNATURE PAGE]

 

--------------------------------------------------------------------------------


 

 

Midtown Acquisitions L.P., ,

 

as Lender

 

 

 

 

By: Midtown Acquisitions GP LLC

 

 

 

 

By:

/s/ Conor Bastable

 

Name:

Conor Bastable

 

Title:

Managing Member

 

[SIGNATURE PAGE]

 

--------------------------------------------------------------------------------


 

 

Goldman Sachs Lending Partners LLC.,

 

as Lender

 

 

 

 

 

 

 

By:

/s/Edward Goldthorpe

 

Name:

Edward Goldthorpe

 

Title:

Managing Director

 

[SIGNATURE PAGE]

 

--------------------------------------------------------------------------------


 

 

RIDGEWORTH FUNDS — SEIX FLOATING RATE HIGH INCOME FUND

 

By: Seix Investment Advisors LLC, as Sub-Adviser

 

 

 

ROCHDALE FIXED INCOME OPPORTUNITIES

 

PORTFOLIO

 

By: Seix Investment Advisors LLC, as Sub-Adviser and as Lender

 

 

 

RIDGEWORTH FUNDS — HIGH INCOME FUND

 

By: Seix Investment Advisors LLC, as Sub-Adviser

 

 

 

UNIVERSITY OF ROCHESTER

 

By: Seix Investment Advisors LLC, as Advisor

 

 

 

SEIX CREDIT DISLOCATION FUND, L.P.

 

By: Seix Credit Dislocation Fund GP, LLC, in its capacity as sole general
partner

 

By: Seix Investment Advisors LLC, its sole member

 

 

 

By:

/s/George Goudelias

 

 

Name:

George Goudelias

 

 

Title:

Managing Director

 

[SIGNATURE PAGE]

 

--------------------------------------------------------------------------------


 

 

WHITEBOX ADVISORS, LLC, for and on Behalf of its Current Accounts,

 

as Lender

 

 

 

 

 

 

 

By:

/s/Mark Strefling

 

Name:

Mark Strefling

 

Title:

Chief Legal Officer

 

[SIGNATURE PAGE]

 

--------------------------------------------------------------------------------


 

 

MACQUARIE BANK LIMITED

 

as Lender

 

 

 

 

 

 

 

By:

/s/Michele Del Bo

 

Name:

Michele Del Bo

 

Title:

Division Director

 

 

 

 

 

 

 

By:

/s/Joel Outlaw

 

Name:

Joel Outlaw

 

Title:

Associate Director

 

 

Legal Risk Management

 

[SIGNATURE PAGE]

 

--------------------------------------------------------------------------------